Appeal from an order of the Supreme Court, Monroe County (Kenneth R. Fisher, J.), entered July 26, 2008. The order, among other things, denied defendant Mohammed Salahuddin’s motion for recusal.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Caplash v Rochester Oral & Maxillofacial Surgery Assoc., LLC (63 AD3d 1683 [2009]). Present— Martoche, J.P., Smith, Centra, Fahey and Pine, JJ. [See 20 Misc 3d 1104(A), 2008 NY Slip Op 51216(D).]